Motion for extension of time to take appeal denied. Memorandum: The time within which to take an appeal does not begin to run until 30 days after service with notice of entry of the order appealed from *1047(see, Family Ct Act § 1113). The motion papers do not disclose when, if ever, the time began to run. If this period has expired, this Court has no authority to extend it (see, A & B Serv. Sta. v State of New York, 50 AD2d 973). Present— Callahan, J. P., Boomer, Pine, Balio and Davis, JJ. (Filed Nov. 6, 1992.)